DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Abel et al. (US 8056513) in view of Shuler (US 988669) and further in view of Wollesen (US 9567803).
Regarding claim 1, Abel et al. discloses a bait station system (15) comprising: an attractant (Abstract, refers to corn (or other feed)) for attracting mammals; an attractant bin (30) for holding the attractant; at least one vertical pole-type support ((44) including (143)), and a joint (146) attaching said vertical pole-type support to said attractant bin (30).
Abel et al. does not explicitly disclose at least one horizontal applicator, the at least one vertical pole-type support holds said horizontal applicator in position, the joint being a flexible joint; and wherein when an animal contacts and applies a force to said at least one horizontal applicator, an acaricide, pesticide, insecticide, or a combination thereof on said at least one horizontal applicator is applied to said animal, said bait station system being structured so that when said force is removed, said at least one vertical pole-type support and said at least one horizontal applicator return to their original position and shape.
Shuler teaches at least one horizontal applicator (Fig. 2; (4)-(7)) that is held in position by at least one vertical pole-type support (vertical portion of the carrying bails (15)), and wherein when an animal contacts said horizontal applicator, an acaricide, pesticide, insecticide, or a combination thereof on said applicator is applied to said animal (page 1, lines 80-88 discloses when an animal comes in contact with the horizontal applicator, insecticide will be applied to the body). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bait station of Abel et al. with a horizontal applicator as taught by Shuler in order to apply the insecticide to the most important portion of the body, which is the head (Shuler: page 2, lines 31-37). 
Wollesen teaches a joint being a flexible joint (2) and said system being structured so that when said force is removed, said at least one vertical pole-type support return to their original position and shape (Fig. 1; flexible mounting part (2) is made from rubber; abstract; col. 2, lines 7-16 and 58-67; col. 3, lines 5-7, col. 4, lines 48-58). It would have been obvious to one of ordinary skill in the art before the effective 
Regarding claim 2, Abel et al. as modified by Shuler and Wollesen teaches the bait station system of claim 1, further comprising at least one elevating anchor (Able et al.: (20)), wherein said at least one elevating anchor (Able et al.: (20)) is attached to said attractant bin (Able et al.: (30)) and wherein said flexible joint (Wollesen: (2)) is attached to said at least one elevating anchor (Able et al.: (20)).
Regarding claim 3, Abel et al. as modified by Shuler and Wollesen teaches (references to Abel et al.) the bait station system of claim 1, further comprising at least one interior wall in said attractant bin, wherein said at least one interior wall further comprises an attractant opening through which said animal accesses said attractant (col. 4, lines 24-29 discloses an opening to access the attractant). 
Regarding claim 4, Abel et al. as modified by Shuler and Wollesen teaches (references to Shuler) the bait station of claim 1, further comprises a detachable, absorbent material (6) on said at least one horizontal applicator (page 1, lines 64-66 discloses the replenishing of the wicks (6)).  
Regarding claim 6, Abel et al. as modified by Shuler and Wollesen teaches (references to Abel et al.) the bait station system of claim 1, further comprising a housing cover (34) to shelter said attractant (Abstract, refers to corn (or other feed)).  
Regarding claim 7, Abel et al. as modified by Shuler and Wollesen teaches, the bait station system of claim 1, further comprising one or more secondary openings (Abel et al.: col. 4, lines 24-29 disclose multiple openings from the bin) containing absorbent material (Shuler: (6) located at an area for application).
Regarding claim 8, Abel et al. as modified by Shuler and Wollesen teaches (references to Shuler) the bait station system of claim 1, further comprising one or more tunnels (page 2, lines 37-45 discloses pathways within enclosed spaces).
Regarding claim 9, Abel et al. as modified by Shuler and Wollesen teaches (references to Shuler) wherein said one or more tunnels contain material containing an acaricide, pesticide, insecticide, or a combination thereof (page 2, lines 37-45 discloses the pathways within enclosed spaces having the insecticide horizontal applicator suspended above).
Regarding claim 10, Abel et al. as modified by Shuler and Wollesen teaches a method of applying an acaricide, pesticide, insecticide, or a combination thereof on an animal, said method comprising: applying said acaricide, pesticide, insecticide, or a combination thereof to each of said at least one horizontal applicator of said bait station system of claim 1 (Shuler: page 1, liens 66-69; (4) holds reservoir of insecticide, which holds a wick (6) at the end allowing the insecticide to soak through the wick (6)); placing said bait station system in an area where said animal lives (Abel et al.: col. 2, lines 19-26); and placing an attractant in said bait station system (Abel et al.: Abstract discloses attractant (feed, i.e. corn) placed in bait station system); wherein when said animal accesses said bait station system, said acaricide, pesticide, insecticide, or a combination thereof is applied to said animal (Shuler: page 1, lines 80-88). 
Regarding claim 11, Abel et al. as modified by Shuler and Wollesen teaches (references to Abel et al.) wherein said attractant is a salt block, mineral block, or feed (Abstract, refers to corn (or other feed)).
Regarding claim 12, Abel et al. as modified by Shuler and Wollesen teaches (references to Abel et al.) wherein said acaricide, pesticide, and insecticide are selected from the group consisting of permethrin, fenvalerate, cypermethrin, flucythrinate, fluvalinate, flumethrin, cyfluthrin, cyhalothrin, deltamethrin, abamectin, doramectin, eprinomectin, ivermectin, selamectin, milbemectin, milbemycin, moxidectin, amitraz, lindane, methoxychlor, chloropyrifos, coumaphos, crotoxyphos, cydectin, diazinon, dichlorvos, dioxathion, famphur, fenthion, naled, malathion, phosmet, ronnel, tetrachlorvonphos, pirimophos methyl, carbaryl, bendiocarb, propoxur, chlordimeform, a mixture of piperonyl butoxide and permethrin or pyrethroid pesticides, and a combination thereof (col. 8, lines 14-21 references amitraz). 
Regarding claim 13, Abel et al. as modified by Shuler and Wollesen teaches a method of killing insects, ticks, and other pests that live on or in an animal, said method comprising: applying an acaricide, pesticide, insecticide, or a combination thereof to each of said at least one horizontal applicator of said bait station system of claim 1 (Shuler: page 1, lines 66-69; (4) holds reservoir of insecticide, which holds a wick (6) at the end allowing the insecticide to soak through the wick (6)); placing an attractant in said bait station system (Abel et al.: Abstract discloses attractant (feed, i.e. corn) placed in bait station system); and placing said bait station system in an area where said animal lives (Abel et al.: col. 2, lines 19-26); wherein when said animal accesses said bait station system, said acaricide, pesticide, insecticide, or a combination thereof is 
Regarding claim 14, Abel et al. as modified by Shuler and Wollesen teaches (references to Abel et al.) wherein said attractant is a salt block, mineral block, or feed (Abstract, refers to corn (or other feed)).
Regarding claim 15, Abel et al. as modified by Shuler and Wollesen teaches (references to Abel et al.) wherein said acaricide, pesticide, and insecticide are selected from the group consisting of permethrin, fenvalerate, cypermethrin, flucythrinate, fluvalinate, flumethrin, cyfluthrin, cyhalothrin, deltamethrin, abamectin, doramectin, eprinomectin, ivermectin, selamectin, milbemectin, milbemycin, moxidectin, amitraz, lindane, methoxychlor, chloropyrifos, coumaphos, crotoxyphos, cydectin, diazinon, dichlorvos, dioxathion, famphur, fenthion, naled, malathion, phosmet, ronnel, tetrachlorvonphos, pirimophos methyl, carbaryl, bendiocarb, propoxur, chlordimeform, a mixture of piperonyl butoxide and permethrin or pyrethroid pesticides, and a combination thereof (col. 8, lines 14-21 references amitraz).
Regarding claim 16, Abel et al. as modified by Shuler and Wollesen teaches wherein said flexible joint (Wollesen: (2)) enables said at least one vertical pole-type support (Abel et al.: (44) including (143)) and said at least one horizontal applicator return to their original position and shape (Wollesen: Fig. 1; flexible mounting part (2) is . 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Abel et al. (US 8056513) in view of Shuler (US 988669) and Wollesen (US 9567803) and further in view of Mann (US 3941096).
Regarding claim 5, Abel et al. as modified by Shuler and Wollesen is silent as to wherein said attractant is a mineral block or a salt block.
Mann teaches wherein said attractant is a mineral block or a salt block (col. 1, lines 15-25 teaches a salt block as an attractant). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the attractant in the bait station system of Abel et al. as modified by Shuler and Wollesen to have the attractant be a salt block as taught by Mann as an alternative that can repel moisture to remain edible in all weather conditions. 
Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot, with respect to the flexible joint, because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Additionally, Applicant argued it would not be obvious to combine Abel et al. and Shuler because Abel et al. is a ground base device, and Shuler has a hanging applicator. The Examiner respectfully disagrees. It is noted that Shuler is relied upon for the horizontal applicator and not that it is a ground-based device. Both of these references, Able et al. and Shuler, are systems that provide insecticide applications, 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        

/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643